Title: C. Fenimore Williston to James Madison, 9 March 1836
From: Williston, C. Fenimore
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Philadelphia.
                                
                                March 9—36
                            
                        
                        
                        
                        Will you do me the favour of informing me whether or not the correspondence between yourself & my
                            illustrious fellow country man Jeremy Bentham on the codification of American laws was ever published. If so when, where,
                            and under what title it was given to the world. An answer will oblige. Your Excellency’s hle Sert.
                        
                        
                            
                                C. Fenimore Williston
                            
                        
                    